Citation Nr: 0304001	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-08 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for VA disability pension benefits.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant had recognized active service from November 
1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 letter to the appellant, by which 
the Department of Veterans Affairs (VA), Manila regional 
office (RO), informed him that his claim for VA nonservice-
connected pension benefits had been denied because records 
showed that he did not have the required military service to 
be eligible for the VA benefit requested.


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant's only recognized military service was in 
recognized guerilla service from November 1944 to April 1945.


CONCLUSION OF LAW

The appellant is ineligible for VA pension benefits, as he 
does not have the requisite type of service for which these 
benefits are paid.  38 U.S.C.A. §§ 101, 107, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 
 
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
abstracts of the appellant's service, service department 
certification of service, and copies of Philippine government 
documents.  The appellant was notified of the applicable laws 
and regulations.  The Board notes that while pertinent 
regulations have been recodified (provisions formerly found 
at 38 C.F.R. §§ 3.8 and 3.9 are now at §§ 3.40 and 3.41, 
respectively), there were no substantive changes to these 
regulations.  The rating decision and the statement of the 
case have informed him what he needs to establish entitlement 
to the benefit sought and what evidence VA has obtained.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The appellant asserts that he should be entitled to VA 
benefits based on service during World War II in the 
Commonwealth Army of the Philippines (USAFFE), including 
recognized guerrilla service from November 1944 to April 
1945.  

The evidence on file includes what appears to be a May 1946 
letter from the Acting Municipal Mayor of the Municipality of 
Valencin, Bohol, which indicates that the appellant was 
"called to active duty" on December 14, 1941, and assigned 
in Carmen, Bohol to HQS and HQS SERVICE CO., Signal Platoon, 
83rd. Infantry, and that he then joined the "Guerilla" 
resistance movement on July 17, 1942.

The evidence also includes a July 1993 certification from 
General Headquarters of the Armed Forces of the Philippines, 
which indicates that the veteran was inducted into USAFFE in 
December 1941 and discharged in December 1945.  

The U.S. Department of the Army certified in documents 
received in June 2001 that the appellant's only recognized 
service was recognized guerrilla service from November 5, 
1944 to April 9, 1945.   No service as a member of the United 
States Armed Forces is shown.
Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that 38 U.S.C.A. § 107(a) renders a 
member of the Philippine Army and guerrilla forces who served 
before July 1, 1946, ineligible for non-service connected 
U.S. Veterans benefits.  Fonseca v. Derwinski, 2 Vet. App. 
54, 55 (1992).  See Fazon v. Brown, 9 Vet. App. 319, 320-21 
(1996) (per curiam order), aff'd, 113 F.3d 1255 (Fed. Cir. 
1997) (table); see also Talon v. Brown, 999 F.2d 514, 515 
(Fed. Cir. 1993) (affirming decision that service in 
Commonwealth Army of the Philippines did not qualify for VA 
pension benefits).  "Philippine veterans are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service."  Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The Court has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   
 
While the evidence on file indicates that the appellant had 
recognized guerrilla service prior to July 1, 1946, it does 
not support a finding that the appellant served in the United 
States military in any other capacity or at any other time.  
As the only recognized service is not qualifying service 
under the enabling legislation, the appellant is ineligible 
for VA pension benefits.

In spite of the evidence submitted, VA is bound by the 
service department's finding that the appellant did not have 
qualifying service for purposes of VA benefits.  See Soria 
and Duro, both supra.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim is to be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

The appeal to establish basic eligibility for VA pension 
benefits is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

